ACCEPTED
                                                                                                      03-15-00103-CR
                                                                                                             4563555
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 3/19/2015 1:04:38 PM
                                                                                                    JEFFREY D. KYLE
                                          RICHARD E. WETZEL                                                    CLERK
                                            ATTORNEY AT LAW

                                      1411 WEST AVENUE, SUITE 100
                                            AUSTIN, TX 78701                        FILED IN
                                                                            3rd COURT OF APPEALS
                                             (512) 469-7943                     AUSTIN, TEXAS
Board Certified Criminal Law                                                      (512) 474-5594- fax
And Criminal Appellate Law by                                               3/19/2015@14l!west.com
                                                                           wetzel_law  1:04:38 PM
The Texas Board of Legal Specialization                                       JEFFREY D. KYLE
                                                               www. T exasCrimina!AppealsLawyer.com
                                                                                     Clerk
                                            March 19, 2015

Jeffrey Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX
78711-2547

        Re: Lewis v. State, No. 03-15-00103-CR, in the Third Court of Appeals

Dear Clerk Kyle:

        I have complied with TEX. R. APP. P. 48.4. A copy of the return receipt from the
letter I sent to Mr. Lewis on March 13, 2015, is attached. Thank you for your attention
and cooperation in this matter.

                                                      Sincerely,

                                                      Is/ Richard E. Wetzel
                                                      Richard E. Wetzel
                                                      Attorney at Law
                                                          ~"#;]teed"
                                                   if




                                     ---=:-r~. ~zL_=           .
                       ~
                       CJ
                       0
                       Cl
                                        Certified Fee

                                  Return Receipt Fee
                              (Endorsement Required)
                               Restricted Delivery Fee
                              (Endorsement Hequired)
                                                           (9 (]::>
                                                           ,   \.     4
                                                                    -·---
                                                                               ji




                       ~       Total Postage & Fees      $(9-:Y·~"
                       r'l




 11 Complete items 1., 2, and 3. Also complete
     item 4 if Restricted Delivery is desired,
 Ill Print your name and address on the reverse
     so that we can return the card to you,
 11 Attach this card to the back o!fhe mallplece,
     or -on the front if -space permits.
 1. Article Addressed to:


.:r:-~ ~    .:1 , ;   t      <:: (,.,) ; 5
 l18"5"3t>
  I 3$'5 /-Vvl                       3)2-~                             3.    Se~Ty~
                                                                            )21"Certified-~Nielil0 .- 0 Priority Mall Express"'"
  'P"" I e 5 +,-..J e.- , -rK-                                               0 Registered
                                                                             D Insured Mai.l
                                                                                                      D Return Receipt for Merchandise
                                                                                                      D Collect on Delivery
     15$o?J                                                            4. Restricted DeliVery? (Extra Fee)              0   Yes

 2. Article Number
    (TraJ:Isfer from SeFViCe /abe(           7014 1200 0002 0648 8715
 PS Form 3811, July 20i3                                 Domestlc Return Receipt